NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
IN RE BALLY GAMING, INC.
201 1- 1 132
(Reexamination No. 90/0O6,601)
Appeal from the United States Patent and Trademark
Off`1ce, Board of Patent Appea1s and lnterferences.
ON MOTION
ORDER
Up0n consideration of the parties’ joint motion to stay
the briefing schedule pending entry of final judgment of
the United States District Court for the District of Co-
lumbia in a related case,
IT ls ORDERE1) THA'r:
(1) The motion is granted Bally Gaming, Inc. shall
inform this court of the issuance of the district court's
final judgment within 60 days from the date of such
judgment The parties shall also file a status report with
this court within 180 days of the date of filing of this
order, should the district court action not be completed

IN RE BALLY GAMING 2
(2) The parties’ pending motions for extensions of
time to file their briefs are moot.
FOR THE CoURT
 2 2  /s/ Jan Horbaly
Date J an Horbaly
Clerk
cc: Glenn E. Von Tersch, Esq. .
S
RaYm°“d T' chem ESq' u.s. c0u1rl=f)IFF¢\l[>)PEALs son
THE FEDERAL ClRCU|T
AUG 22 2011
1 mraHoaeALv
c cum